IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of
                                                     No. 79370-5-I (consolidated with
 D.W.H. (DOB: 04/27/2014),                           No. 79371-3-I)

 J.C.W. (DOB: 09/03/2015),                           DIVISION ONE

                        Minor children.              UNPUBLISHED OPINION

 LISA HARRISON,

                        Appellant,

               V.


 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN,
 YOUTH AND FAMILIES,
                                                    FILED: January 13, 2020
                         Respondent.

       DWYER, J.    —   Lisa Harrison appeals the termination of her parental rights

to her sons D.W.H. and J.C.W. She argues that the Department of Children,

Youth and Families failed to prove that it provided all necessary and reasonably

available services to her because the services were not tailored to her cognitive

and intellectual disabilities. We affirm.
 No. 79370-5-1/2



            D.W.H. and J.C.W. were born to Harrison in 2014 and 2015, respectively.1

 Both children have special medical needs. D.W.H. presents “a moderate level of

autism spectrum related symptoms.” He has a speech delay, sleep apnea and

asthma, which requires medication on a specific dosing schedule. J.C.W. has

dysphagia, a condition that makes swallowing difficult. He is unable to drink

liquids by mouth because of the likelihood he will aspirate the liquid into his

lungs. He has a gastrostomy tube in his abdomen through which he receives

liquids. J.C.W. also has some developmental delays and behavior challenges.

        The Department became involved with Harrison in early 2016, when it

received reports that both children were left alone for long periods with minimal

interaction or supervision, that Harrison failed to get care for the children’s

developmental delays, and that Harrison’s home was so dirty and cluttered that it

presented a safety threat. The Department offered Family Preservation

Services, an in-home counseling service, to help Harrison obtain stable housing,

get help with her mental health, and learn parenting skills. Harrison was initially

motivated, but after the first month she began cancelling or failing to show up for

counseling sessions. By the third month, she had dropped out entirely.

        The Department filed a dependency petition and a juvenile court removed

D.W.H. and J.C.W. In their foster home, the children would eat until they threw

up and D.W.H. would forage through garbage cans looking for food.



        1 During the dependency proceedings, Harrison gave birth to a third child, A.H. A
juvenile court also removed A.H. from Harrison’s care. A.H. is not a subject of these termination
 proceedings.

                                                    2
No. 79370-5-113

           Harrison signed an agreed order establishing that D.W.H. and J.C.W.

were dependent children. The order allowed Harrison supervised visits with the

children and required Harrison to undergo a psychological evaluation and submit

to random urinalysis testing.2

        A Department social worker also set Harrison up with Project SafeCare,

an intensive in-home parenting training program that covers three modules: (1)

child health and injury, (2) appropriate parent-child interaction, and (3) home

safety. Project SafeCare therapist Tamas Mihaly began working one-on-one with

Harrison in December 2016. But Mihaly had extreme difficulty scheduling with

Harrison, who ignored his phone calls or told him she was too busy to talk to him.

According to Mihaly, each module requires at least five or six weeks of weekly

sessions. Harrison attended only an introductory appointment in December, one

session in January, and one session in February. Harrison did not progress in

the Project SafeCare curriculum because she cancelled a great number of

sessions. Mihaly terminated Harrison’s participation in the program.

        Dr. Tatyana Shepel conducted Harrison’s psychological evaluation in early

2017. She administered psychological testing, observed a visit between Harrison

and the children, and conducted a clinical interview. During the parent-child visit,

Dr. Shepel observed that Harrison interacted positively and affectionately with

D.W.H. and J.C.W. But the psychological testing revealed that Harrison had very

poor reading comprehension and her working memory was “normatively




       2 Harrison successfully completed the urinalysis testing requirement. There is no
evidence in the record that substance abuse was a parental deficiency.

                                                   3
No. 79370-5-1/4

impaired, better than only three percent of adults in her age group?’3 And during

the clinical interview, Harrison was dismissive of the Department’s concerns

regarding the children’s developmental delays. She exhibited “very little insight

into what happened to the children while they were in her care and why they

required such intensive medical and mental health interventions to address their

delays.”

        Dr. Shepel diagnosed Harrison with attention deficit hyperactivity disorder

(ADHD) and personality disorder not otherwise specified with dependent

personality traits. She concluded that ADHD was the principal basis for

Harrison’s parental deficiencies.

        I did see in the history periods of short improvement, brief
        engagement of services, and then avoidant behaviors, inability to
        maintain the consistency of visitations, mental health appointments
        and other appointments. So this is typical for people with ADHD,
        because part of the ADHD diagnosis is executive functioning
        impairment, which is, if you think about executive functioning, that’s
        higher levels of functioning, mental cognition, and person is able to
        organize and executive [sic] steps and achieve goals, rather than
        be impulsive, destructive, and having multiple excuses as to why
        they couldn’t precede with the plan. So for people with untreated
        ADHD, it’s very typical they can shortly, briefly engage, work, family
        obligations, education, but then they reverse to previous
        dysfunctional disorganization and dysfunctional patterns.
        Dr. Shepel’s primary recommendation was that Harrison see a psychiatrist

to treat her ADHD, which would improve Harrison’s attention span, focus, and

“ability to follow through on complex tasks that require sequence of steps.”4

Second, Dr. Shepel recommended intensive mental health counseling—

         ~ Dr. Shepel explained that “working memory” is the ability to both retain information and
later use that information in some way.
         ~ There is no evidence in the record that Harrison ever received psychiatric treatment for
ADHD. Harrison testified at trial that she was taking an unspecified medication for PTSD
symptoms.


                                                     4
No. 79370-5-1/5


specifically, dialectical behavioral therapy (DBT)—to help Harrison learn coping

skills and take responsibility for her life choices. Third, Dr. Shepel recommended

Harrison work with a life skills coach to learn how to manage household

responsibilities and be on time for appointments. Finally, Dr. Shepel

recommended Harrison receive parenting skills training. According to Dr.

Shepel, the parenting skills training should be offered one-on-one rather than in a

group setting because Harrison needed lots of repetition to ensure that she was

retaining the information.

        Again, with a parent with similar to Miss Harrison’s neurocognitive
        makeup, such as attention deficit hyperactivity disorder and
        educational needs for reading comprehension, just by being in a
        group format in a class due to poor working memory, there is a
        chance of missing out on important information, not understanding
        complex concepts, and also not being able to read complex reading
        material that is typically, there are handouts or PowerPoint
                           —


        presentations.

        So one-on-one training would ensure comprehension of
        instructions, repetition and rehearsal, and the professional is able to
        check if Miss Harrison did in fact retain information, and if she’s
        able to apply new information in her parenting.

        Dr. Shepel concluded that Harrison’s prognosis was “guarded” because of

the severity and chronicity of her ADHD, and because personality disorders are

very difficult to treat.

        Following Dr. Shepel’s evaluation, the Department again referred Harrison

for parenting skills training with Project SafeCare. Therapist Parzival Popof

began working with Harrison in April 2017. As before, Harrison frequently

cancelled the sessions. Consequently, Popof spent much of the time reviewing

material that Harrison forgot in the weeks between sessions. Harrison ultimately


                                              5
No. 79370-5-1/6

completed the curriculum, but it took her nine months, which Popof described as

an “unusually long” time.

       From early 2017 until June 2018, D.W.H. and J.C.W. attended

Childhaven, a developmental preschool for children who have suffered abuse or

neglect. During that time, Harrison was able to frequently visit Childhaven and

receive hands-on parent coaching there. Sarah Kier, a Childhaven family

therapist, testified that she coached Harrison on how to focus on the children’s

needs and ensure their safety. She also provided Harrison a great deal of

emotional support so that Harrison did not become overwhelmed and anxious

around the children. Kier met one-on-one with Harrison multiple times a week,

both in person and over the phone. She testified that, despite this level of

support, she did not believe that Harrison was capable of handling the children

unsupervised.

       In November 2017, Harrison began participating in individual mental

health counseling, DBT group therapy, and a domestic violence group at Navos

Mental Health. Christine Peterson, Harrison’s individual mental health counselor,

reviewed and considered Dr. Shepel’s evaluation regarding Harrison’s needs and

limitations. But by May 2018, Harrison stopped attending counseling sessions

with Peterson. Though Peterson frequently talked to Harrison on the telephone,

trying to determine what barriers kept her from attending, Peterson never

returned to counseling.

      In February 2018, the Department referred Harrison to John Pringle, a

Family Preservation Services provider, for life skills training. The Department



                                            6
No. 79370-5-1/7

notified Pringle that Harrison ‘exhibits impairment in executive functioning, self-

monitoring, planning and sequencing.” Pringle met weekly with Harrison to work

on skills like budgeting and scheduling. Pringle suggested Harrison get a

calendar so she could keep track of her appointments. Eventually, Harrison

obtained one, but would still sometimes cancel meetings with Pringle at the last

minute. During meetings she did attend, Harrison got distracted by her cell

phone or sidetracked with various grievances against the Department.

       After three months of work, Harrison did not make significant progress in

the area of life skills. The Department requested Pringle work with Harrison for

another three months, and to introduce parent coaching at Harrison’s supervised

visits. This time, the Department social worker wrote on the referral form:

       Instructions should be simplified, sequenced, and repeated to
       ensure comprehension. Mother has limited attention and moderate
       neurocognitive deficits and dependent personality features.

       Pringle observed that Harrison was unable to focus on more than one

child at a time and frequently lost track of where they were. Pringle coached

Harrison on how she could improve her ability to supervise them. But Harrison

told Pringle “she didn’t need [his] program or [his] assistance because she

thought she was doing everything correctly for her kids.” After six months,

Pringle’s agency declined to work with Harrison anymore due to her lack of

progress.

      The Department filed a petition to terminate Harrison’s parental rights to

D.W.H. and J.C.W., alleging that the children were “at risk of neglect in her care

due to her ongoing mental health concerns and lack of understanding of the



                                            7
No. 79370-5-1/8

needs of her children.” While the trial was pending, the Department continued to

offer services to Harrison. In November 2018, the Department referred Harrison

to Simone Walcott for hands-on parent coaching. Prior to meeting with Harrison,

Walcott reviewed Dr. Shepel’s evaluation. Walcott testified that she would

observe Harrison’s supervised visits, provide suggestions and feedback, and

then call Harrison in between the visits in order to further review Harrison’s skills.

Despite the fact that Harrison had several rounds of parent coaching, Walcott still

observed safety concerns at the visits. For example, the children repeatedly

climbed on top of furniture and J.C.W. grabbed a water bottle and tried to drink

from it. The visit supervisor had to intervene to take the water bottle away and

remind Harrison to do so. Harrison also required multiple prompts before she

would change the children’s diapers.

        A termination trial took place over the course of five days in December

2018. At the time of the trial, D.W.H. was approximately four and a half years old

and J.C.W. was approximately three and a half years old. They had been out of

Harrison’s care for two and a half years. The trial court reviewed 41 exhibits and

heard the testimony of 16 witnesses, including the mother, Dr. Shepel, the court

appointed special advocate, three Department social workers, Mihaly, Popof,

Pringle, Peterson, and Wolcott. The trial court entered findings of fact,

conclusions of law, and an order terminating Harrison’s parental rights.5 Harrison

appeals.




         ~ The parental rights of the children’s fathers were terminated by separate order and are
not at issue in this appeal.

                                                     8
No. 79370-5-1/9



       Parents enjoy fundamental liberty interests in the continued care, custody,

and companionship of their children. Santosky v. Kramer, 455     u.s. 745, 753,
102 S. Ct. 1388, 71 L.Ed. 2d 599 (1982). Termination of the parent-child

relationship involves a two-step process. In re Welfare of A.B., 168 Wn.2d 908,

911, 232 P.3d 1104 (2010). First, the Department must prove the six termination

factors set forth in RCW 13.34.180(1) by clear, cogent, and convincing evidence.

~     168 Wn.2d at 911-12. One of these factors is whether the Department has

provided all the services ordered as part of the dependency proceedings, as well

as “all necessary services, reasonably available, capable of correcting the

parental deficiencies within the foreseeable future.” RCW 13.34.180(1)(d). If this

burden is satisfied, the court must also find by a preponderance of the evidence

that termination is in the best interests of the child. RCW 13.34.190; In re

Dependency of K.N.J., 171 Wn.2d 568, 576-77, 257 P.3d 522 (2011).

      Where, as here, the trial court has weighed the evidence, appellate review

is limited to determining whether substantial evidence supports the court’s

findings of fact and whether those findings support the court’s conclusions of law.

In re Dependency of PD., 58 Wn. App. 18, 25, 792 P.2d 159 (1990).

unchallenged findings of fact are verities on appeal. In reWelfare of A.W., 182

Wn.2d 689, 711, 344 P.3d 1186 (2015). Challenged findings will be upheld “[i]f

there is substantial evidence which the lower court could reasonably have found

to be clear, cogent and convincing.” In re Welfare of Aschauer, 93 Wn.2d 689,

695, 611 P.2d 1245 (1980). Clear, cogent, and convincing evidence exists when



                                            9
No. 79370-5-1/10

the ultimate fact in issue is shown to be “‘highly probable.” In re Dependency of

T.L.G., 126 Wn. App. 181, 197, 108 P.3d 156 (2005) (quoting In re Dependency

of H.W., 92 Wn. App. 420, 425, 961 P.2d 963, 969 P.2d 1082 (1998)). We defer

to the trier of fact on issues of conflicting testimony, credibility of the witnesses,

and the weight or persuasiveness of the evidence. In re Welfare of S.J., 162 Wn.

App. 873, 881, 256 P.3d 470 (2011). Such deference is particularly important in

proceedings affecting the parent and child relationship because of “the trial

judge’s advantage in having the witnesses before him or her.” A.W., 182 Wn.2d

at 711.

                                           Ill

          Harrison argues that the Department failed to prove that it offered or

provided her all reasonably available, necessary services because it did not tailor

those services to accommodate her neurocognitive limitations.

          The Department has a statutory obligation to provide all the services

ordered by the permanency plan, as well as “all necessary services, reasonably

available, capable of correcting the parental deficiencies within the foreseeable

future.” RCW 13.34.180(1)(d); In re Parental Rights to K.M.M., 186 Wn.2d 466,

479, 379 P.3d 75 (2016). The services offered must be specifically tailored to the

parent’s unique needs. In re Dependency of T.R., 108 Wn. App. 149, 161,29

P.3d 1275 (2001);    ~,    162 Wn. App. at 881.

      To accommodate Harrison’s ADHD and poor working memory, Dr. Shepel

recommended that parenting skills training be provided one-on-one so that the

provider could ensure Harrison was understanding the information and repeat



                                                 10
No. 79370-5-I/I I

information if necessary. Contrary to Harrison’s claim, the Department did so. All

of Harrison’s parenting instruction was provided one-on-one. While several of

Harrison’s service providers testified Harrison was easily distractible, none of

them stated that she appeared to have difficulty understanding the information

provided. Mihaly testified that he did not use written materials with Harrison, and

that he devoted more time than he typically would have to try to get Harrison to

meet with him. Popof testified that he went over the material with Harrison

multiple times, and that if Harrison missed sessions, he made sure to review

what they had discussed previously. Kier provided individualized hands-on

support and coaching when Harrison visited the children at Childhaven. And

Wolcott also provided concrete, hands-on coaching at visits and called Harrison

in between visits to review these suggestions. The record does not support

Harrison’s claim that the Department failed to provide the type of parent coaching

recommended by Dr. Shepel.

       But even if the Department had failed to offer services to accommodate

Harrison, the record demonstrates that additional services would not have

corrected Harrison’s parental deficiencies in the foreseeable future. Termination

is appropriate “even where the State inexcusably fails to offer a service to a

willing parent.   .   .   if the service would not have remedied the parent’s deficiencies

in the foreseeable future, which depends on the age of the child.”         [fi~, 108 Wn.
App. at 164. This means that when the record establishes that an offer of

services would have been futile, the trial court can make a finding that the




                                                   11
No. 79370-5-1/12

Department has offered all reasonable services. In re Welfare of M.R.H., 145

Wn. App. 10, 25, 188 P.3d 510 (2008).

       Here, the trial court found that the children, due to their age, were unable

to conceive of the future beyond about seven days. Harrison does not

specifically challenge this finding and it is a verity on appeal. And even after two

years of hands-on parenting coaching, Harrison could not have safely cared for

the children without supervision and support. The evidence indicates that

additional services would not have remedied Harrison’s deficiencies in the

foreseeable future for the children. Substantial evidence supports the trial court’s

finding that providing additional services would be futile.

       Harrison compares this case to In re Dependency of I.M.-M., 196 Wn.

App. 914, 385 P.3d 268 (2016). In I.M.-M., the children were removed from their

mother due to her substance abuse. The dependency petition noted that the

mother had low cognitive functioning and was described as “DD.” The mother

was ordered to participate in a psychological evaluation, which revealed that she

was “significantly cognitively impaired” with an IQ “lower than 91 percent of

individuals her age”, raising “concerns about her.   .   .   ability to hold a job, pay

bills, [and] take care of herself.” l.M.-M., 196 Wn. App. at 918. The evaluation

suggested the mother would “be slow to grasp information and would require

repetition in order to learn new skills.” I.M.-M., 196 Wn. App. at 918. The

psychologist who performed the evaluation believed the mother’s impairments

would not be readily apparent to service providers because she “demonstrated

strong street smarts and had become very good at reading social cues and



                                             12
No. 79370-5-1/13

presenting herself socially in a way that probably masks her intellectual deficits.”

l.M.-M., 196 Wn. App. at 918 (internal quotation marks omitted). The

psychological evaluation was never shared with the mother or her service

providers. The mother struggled to make progress in services “even while

dutifully showing up for most appointments” and her parental rights were

terminated. l.M.-M., 196 Wn. App. at 928. Division Three of this court held that

the Department failed to provide all necessary services as required by RCW

13.34.180(1)(d) because the Department did not thoroughly investigate the

mother’s unspecified developmental disability nor tailor its services to her

apparent needs.

       l.M.-M. is distinguishable. Here, Dr. Shepel reached a specific diagnosis:

ADHD. Harrison’s providers had either received Dr. Shepel’s report or were

otherwise aware that Harrison would benefit from a hands-on approach to

learning. Moreover, unlike the parent in l.M.-M., Harrison’s participation in

services was often unenthusiastic and she frequently cancelled appointments.

       For the first time on appeal, Harrison argues that the Department did not

meet its burden to offer or provide services because it did not consult with the

Developmental Disabilities Administration (DDA) to determine if she was eligible

for DDA services. RCW 13.34.136(2)(B) provides that “[i]f a parent has a

developmental disability according to the definition provided in RCW 71A.10.020,

and that individual is eligible for services provided by the department of social

and health services developmental disabilities administration, the department

shall make reasonable efforts to consult with the department of social and health



                                            13
 No. 79370-5-1/14

services developmental disabilities administration to create an appropriate plan

for services.”6 But Harrison did not raise this issue below. Consequently, there

is no evidence in the record regarding the Department’s efforts or Harrison’s

eligibility. The record is thus insufficient to permit meaningful review of this claim.

         Affirmed.




WE CONCUR:



     1 ),AL L




        6 A “developmental disability” is “a disability attributable to intellectual disability, cerebral
palsy, epilepsy, autism, or another neurological or other condition of an individual found by the
secretary to be closely related to an intellectual disability or to require treatment similar to that
required for individuals with intellectual disabilities, which disability originates before the individual
attains age eighteen, which has continued or can be expected to continue indefinitely, and which
constitutes a substantial limitation to the individual.” RCW 71A.1O.020(5).


                                                        14